Case 1:20-cr-00246-RBW Document1 Filed 11/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : GRAND JURY ORIGINAL
JAMAL HUNTER, : VIOLATIONS:
: 18 U.S.C. § 2119(1)
Defendant. : (Carjacking)

18 U.S.C. § 924(c)(1)(A) Gi)
(Using, Carrying, Possessing, and
Brandishing a Firearm During and in
Relation to a Crime of Violence)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about September 27, 2020, within the District of Columbia, JAMAL HUNTER,
took a motor vehicle, that is, a Toyota Corolla, that had been transported, shipped, or received in
interstate commerce, from the person or presence of W.A., by force, violence, and intimidation,

with the intent to cause death or serious bodily harm.

(Carjacking, in violation of Title 18, United States Code, Section 2119(1))
Case 1:20-cr-00246-RBW Document1 Filed 11/04/20 Page 2 of 2

COUNT TWO
On or about September 27, 2020, within the District of Columbia, JAMAL HUNTER, did
unlawfully and knowingly use, carry, possess, and brandish during and in relation to, and possess
in furtherance of, a crime of violence, for which he may be prosecuted in a court of the United

States, that is, Count One of this Indictment, which is incorporated herein, a firearm.

(Using, Carrying, Possessing, and Brandishing a Firearm During and in Relation to a
Crime of Violence, in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii))

A TRUE BILL:

FOREPERSON.

Michael K. othenurnf
United States i

Attorney of the
and for the District of Columbia.
